Citation Nr: 1741890	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to November 2001 and from March 2003 to December 2003.

This matter comes to the Board of Veterans' Appeals from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In March 2017, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

At the hearing, the undersigned Veterans Law Judge held the record open for 60 days.  Hearing transcript, page 14.  That 60-day period has expired.  38 C.F.R. § 20.709 (2016).

At the hearing, the Veteran submitted additional medical evidence and waived initial consideration of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) (2016).   In any event, a wavier was unnecessary since the VA Form 9 was received after February 2, 2013, and neither the Veteran nor his representative requested in writing that the agency of original jurisdiction initially review such evidence.  38 U.S.C.A. § 7105(e) (West 2014).

The issue of entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the back disability is related to active service.

2.  The weight of the evidence is against a finding that the Veteran currently has or has had a hearing loss for VA disability purposes in the right ear since he filed his claim in December 2007.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a back disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  A right ear hearing loss disability was not incurred in or aggravated by service, may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters in January and July 2008 and April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all available relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  At the hearing, the Veteran testified that he had not had any audiometric testing since 2003, but that his hearing may be tested later that month by VA.  Hearing transcript, pages 5-6.  The undersigned Veterans Law Judge informed the Veteran that he should submit a copy of the audiometric testing if his hearing is tested.  Hearing transcript. Page 6.  Though the Veteran submitted VA treatment records at the hearing, he has not submitted a copy of post-hearing audiometric testing.  Thus, there is no indication that the Veteran underwent audiometric testing in March 2017. 

VA further afforded the Veteran appropriate VA medical examinations in April and August 2013, with regard to his right ear hearing and back, respectively.

Accordingly, the Board will address the merits of the claims.

Entitlement to service connection for a back disorder

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The August 2013 VA examination report reflects a diagnosis of lumbar strain.  August 2011 VA X-rays of the lumbar spine show bilateral sacralization of L5, mild lumbar instability, minimal degenerative facet joints, and minimal anterior wedging compression of T9-T12.  Therefore, Hickson element (1), current disability, is satisfied.  

The Veteran's service treatment records reflect that he underwent a post-deployment examination in September 2003 in which he reported that he had an aching back.  Thus, Hickson element (2), in-service disease or injury, is met.

Turning to Hickson element (3), medical nexus, there is conflicting evidence.

The August 2013 VA examiner opined that it is less likely than not that the low back strain is the result of military service.  The examiner noted that there are no service treatment records indicating treatment for a back disability.  The examiner added that the Veteran denied any history of back pain or injury in 2001 examination reports.  The examiner, however, did not address the finding in the September 2003 post-deployment examination report indicating that the Veteran had an aching back.  

Private chiropractic records reveal that in February 2005 the Veteran sought treatment for back pain that began in September 2003, which was during active service.  VA treatment records show that the Veteran continued to be treated for back pain.  The Veteran is competent to report his history of back pain since service, and the Board finds him credible especially since his reporting is corroborated by medical evidence.

An August 2011 VA treatment record reflects that the chronic low back pain was diagnosed as lumbar strain.  That treatment record also shows that a VA kinesiotherapist essentially related the long-standing history of low back pain to a current diagnosis of lumbar strain.  Thus, that medical professional in essence related the current disability to in-service symptomatology.

In light of the conflicting medical evidence, the Board finds that the evidence is in equipoise as to whether the back disability is related to active service.  Therefore, the Board has resolved all reasonable doubt in the Veteran's favor, and finds that service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Entitlement to service connection for right ear hearing loss

Governing law and regulations

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

As for a current hearing loss disability in the right ear, Hickson element (1), the Board has reviewed the VA treatment records and the April 2013 VA examination report.  The VA treatment records and the examination report do not show that the Veteran currently has or has had hearing loss disability for VA purposes since he filed his claim in December 2007.  In November 2007, there were no auditory pure tone thresholds greater than 10 decibels in the right ear.  Speech recognition was 100 percent, though it is not clear whether the Maryland CNC Test was used.  In March 2009, there were no auditory pure tone thresholds greater than 20 decibels in the right ear except for a pure tone threshold of 25 decibels at 3000 Hertz.  Speech recognition was 100 percent, though it is not clear whether the Maryland CNC Test was used.  At the April 2013 VA examination, there were no auditory pure tone thresholds greater than 20 decibels in the right ear and speech recognition was 100 percent.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of a hearing loss based on specific pure tone thresholds and speech recognition scores falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).  

At the hearing, the Veteran testified that he had been told that he has a minimal right ear hearing loss.  Hearing transcript, page 4.  He also stated that his hearing was last tested in 2013.  Id. at page 6.  There is, however, no medical evidence of a diagnosis of a hearing loss disability for VA purposes in the right ear since he filed his claim in December 2007.  Thus, his testimony is not the reporting of a contemporaneous or later diagnosis of right ear hearing loss based on specific pure tone thresholds and speech recognition scores.

As for continuity of hearing difficulty symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent evidence of a current disorder for which there is continuity of symptomatology.  The weight of the evidence is against a finding that the Veteran currently has or has had a right ear hearing loss for VA disability purposes in either ear since he filed his claim in December 2007.  In other words, the Veteran, while entirely competent to report difficulty hearings, is not competent to state that such symptoms are manifestations of a hearing loss disability for VA purposes.  In short, the Board finds that Hickson element (1), current disability, is not satisfied as to the claim of entitlement to service connection for right ear hearing loss.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had a hearing loss for VA disability purposes in the right ear during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for a back disorder is granted.

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


